Exhibit 10.3

 

LOGO [g425855redbox_logo.jpg]

August 7, 2012

Anne Saunders

[ADDRESS]

Dear Anne,

It is with great pleasure that Redbox offers you the position of President of
Redbox, reporting directly to Paul Davis, Chief Executive Officer of Coinstar,
Inc, (“Coinstar”). As President of Redbox you will be an officer of Coinstar.
This letter will serve to confirm our understanding of your acceptance of this
position Please note that all offers of employment are contingent upon
successful completion of a pre-employment background check.

Salary

Your compensation will be based on an annualized salary of $400,000, less all
required withholding for taxes and social security. This position is exempt and
therefore not eligible for overtime You will be paid every two weeks (26 times
per year).

Incentive Plan:

You will be eligible to participate in Coinstar’s 2012 Incentive Plan for
Section 16 Officers as administered by the Compensation Committee of the Board
of Directors (the “Committee”). Your bonus opportunity for 2012 is targeted at
60% of base salary and for 2012 your target bonus is $240 000. The bonus will be
based on company performance and performance goals agreed upon by you and Paul
Davis.

Restricted Stock Award

You will be eligible for an equity grant of time-based restricted stock with an
approximate value of $450,000. The time-based restricted stock will vest 25%
each year over 4 years. The number of shares subject to the time-based
restricted stock award will be determined based on the dosing price of Coinstar
stock (Nasdaq: CSTR) on the date of grant.

The restricted stock award will be subject to the terms of Coinstar’s 2011
incentive Plan (“Equity Incentive Plan”) and the respective grant agreement The
stock grant is subject to Board and/or Compensation Committee approval and stock
availability.

Sign On Bonus:

As part of your new hire package, you will receive a sign on bonus of $100,000
to be paid as soon as administratively feasible, and no later than 21 days,
following your first day of employment. The sign on bonus will be subject to
repayment, should you voluntarily terminate your employment within 12 months of
your start date.

 

www.redbox.com   One Tower Lane, Ste 1200   866.422.6185 fax            
630.756.8000   Oakbrook Terrace, IL 60181  



--------------------------------------------------------------------------------

 

LOGO [g425855redbox_logo.jpg]

Relocation

As part of your new hire package, you will be provided with assistance with
relocation expenses, including:

 

  •  

Reimbursement for costs associated with closing the safe of your home in
Portland.

 

  •  

Reimbursement of up to $100,000 for costs associated with the move of household
goods, with a Redbox selected vendor that are Incurred before December 31, 2013.

 

  •  

Reimbursement of up to $30,000 for costs associated with temporary housing,
storage of personal items, or use of a rental car in Chicago that are incurred
before December 31, 2013.

 

  •  

Relocation related expenses to be grossed up for tax purposes.

 

  •  

Claims for such reimbursements (and support for such claims in a form
satisfactory to Redbox) must be submitted to Redbox by January 31 of the year
following the year in which the related expenses are incurred and will be
reimbursed (together with any applicable tax gross-up) as soon as
administratively practicable following submission and verification (but, in any
event, no later than March 15 of the year following the year in which the
expenses are incurred).

Should you voluntarily terminate your employment within 24 months of your start
date, you will be obligated to repay Redbox any amounts received under your
relocation package.

Benefits

In order to remain competitive, the benefits plans and programs may change from
time to time. The following is a list of benefits currently offered:

 

  •  

Comprehensive medical, dental and vision benefits

 

  •  

401(k) Plan with a company match equal to 100% of the first 3% of your deferrals
and 50% on each of the next 2%: the company match vests immediately

 

  •  

Company-paid long-term and short-term disability

 

  •  

Company Life and Accidental Death & Dismemberment insurance (1 times annual
salary up to $200,000 of coverage)

 

  •  

Flexible Spending Plan(s) for healthcare and dependent care

 

  •  

Tuition Reimbursement Program

 

  •  

Wellness Reimbursement Program

 

  •  

Concierge Service

You will be eligible for benefits coverage (other than the 401(k) Plan) on the
1st of the month coinciding with or next following 1 month of service. You will
receive your Benefits Enrollment Packet at your home address prior to your
benefits eligibility date.

You will be eligible to join the Coinstar 401(k) Plan on the 1st of the quarter
coinciding with or next following your hire date (January
1st, April 1st, July 1st, or October 1st) Information regarding your 401(k)
enrollment will be sent to your home prior to your 401(k) eligibility date.

Duties and Responsibilities

Your basic responsibilities will be as we discussed, however, please understand
that Redbox may change your position duties and other working conditions from
time to time as it deems necessary.

 

www.redbox.com   One Tower Lane, Ste 1200   866.422.6185 fax            
630.756.8000   Oakbrook Terrace, IL 60181  



--------------------------------------------------------------------------------

 

LOGO [g425855redbox_logo.jpg]

At-Will Employment

You may terminate your employment with Redbox at any time and for any reason
whatsoever simply by notifying Redbox. Likewise, Redbox may terminate your
employment at any time and for any reason whatsoever, with or without cause.
This at-will employment relationship cannot be changed except in writing signed
by Coinstar’s CEO.

Start Date

Your anticipated start date for this position is August 27, 2012.

Anne, if you agree with and accept the terms of this offer of employment, please
sign and return one copy of this letter, to our offices by August 13, 2012. I am
confident your employment with Redbox will prove mutually beneficial, and I look
forward to having you join us.

 

Sincerely,      Accepted by:     

/s/ Raquel Karls

    

/s/ Anne Saunders

   Date  

 

Raquel Karls      Anne Saunders      Chief Human Resources Officer          

 

www.redbox.com   One Tower Lane, Ste 1200   866.422.6185 fax            
630.756.8000   Oakbrook Terrace, IL 60181  